986 F.2d 1413
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.v.Marie A. FALTAS, M.D., M.P.H., on behalf of herself andclasses she represents, Plaintiff-Appellant,Larry McCANTS, in his official capacity, Defendant-Appellee.
No. 92-2498.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 16, 1993

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-92-2786-3-17BC)
Marie A. Faltas, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Marie A. Faltas, a resident alien of South Carolina, appeals from the district court's order summarily dismissing her civil action for injunctive relief.  Faltas sought court orders enfranchising aliens and mandating telephonic voting procedures for the November 1992 general election.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Faltas v. McCants, No. CA-92-2786-3-17BC (D.S.C. Oct. 26, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED